ICJ_087_MaritimeDelimitation_QAT_BHR_1996-02-01_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

ORDER OF 1 FEBRUARY 1996

1996

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE DU 1° FEVRIER 1996
Official citation:

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Order of 1 February 1996,
LC J. Reports 1996, p. 6

Mode officiel de citation:

Délimitation maritime et questions territoriales
entre Qatar et Bahreïn, ordonnance du 1° février 1996,
CLJ. Recueil 1996, p. 6

 

Sales number
ISSN 0074-4441 N° de vente: 673

ISBN 92-1-070736-2

 

 

 
INTERNATIONAL COURT OF JUSTICE

1996 YEAR 1996
1 February
General List
No. 87 1 February 1996

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR ». BAHRAIN)

ORDER

Present: President BEDJAOUIL; Vice-President SCHWEBEL; Judges Opa,
GUILLAUME, SHAHABUDDEEN, WEERAMANTRY, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, FERRARI BRAVO,
Hiccins; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31 and 44 of the Rules of Court,

Having regard to the Order dated 28 April 1995, by which the Court
fixed 29 February 1996 as the time-limit for the filing by each of the
Parties of a Memorial on the merits;

Whereas by a letter dated 3 January 1996, received by facsimile in the
Registry on 5 January 1996, the original of which was received the same
day by courier, the Foreign Minister of the State of Bahrain inter alia
requested the Court, for the reasons set out in that letter, to extend to
30 November 1996 the time-limit for the filing of the Memorial of his
Government on the merits;

4
7 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (ORD. 1 II 96)

Whereas a copy of that letter was immediately transmitted by the
Deputy-Registrar to the Agent of the State of Qatar, who was invited to
inform the Court as soon as possible of any views his Government might
wish to state under Article 44, paragraph 3, of the Rules of Court;

Whereas by a letter dated 6 January 1996, received by facsimile in the
Registry on 8 January 1996, the original of which was received on
11 January 1996, the Agent of Qatar inter alia indicated that, in the view
of his Government, “such a long extension” as that requested by the
Foreign Minister of the State of Bahrain found “inadequate justification”
in the terms of his letter;

Whereas, for the purpose of further ascertaining the views of the
Parties, the President invited their Agents or representatives to attend a
meeting, the date of which was fixed as 22 January 1996, and whereas the
two Parties were duly represented;

Taking into account the views expressed by the Parties at that meeting
and the particular circumstances of the case,

Extends to 30 September 1996 the time-limit for the filing by each of
the Parties of a Memorial on the merits; and
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this first day of February, one thousand
nine hundred and ninety-six, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the State of Qatar and the Government of the State of Bahrain,
respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
